Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 03/24/2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-20 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim15 recites the abstract idea of: boosting an item in an item listing platforms (e.g., e-commerce websites) that support searching to help identify ranked item listings. As best understood by the Examiner, the limitations that set forth this abstract idea are: "accessing a user configured ranking attribute ...”; “assigning, using ranking engine, a boost factor ...”; “ranking the item listing relative to the search result items...”; .   Such limitations are considered to be abstract 
Step 2AProng 2: The additional elements “computer, ranking engine”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (computer, ranking engine) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 16-20 do not add significantly more. 
The dependent claims 16-20 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere 
Further still, claims 1-7 and 8-14 suffer from substantially the same deficiencies as outlined with respect to claims 15-20 and are also rejected accordingly.  Therefore, the claims 1-20 are not  statutory.
Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9, 16 are  rejected under 35 U.S.C. 112, second paragraph. There is insufficient antecedent basis for the following limitation:  . 

Claims 9 and 16 recite the terms : “ wherein the first set of....”  and “ the second set...”.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

, Claims 1-3, 6-10, 13-17 and 19-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Amit, US Pub No: 2014/0172563 A1 in view of Hancock, US Pub No: 2007/0244872 A1. 

Claims 1, 8 and 15:
Amit  discloses:
accessing a user-configured ranking attribute for an item listing (see at least paragraphs 14-15, 22  (paragraph 15 (an advertiser may request a target object be boosted or increased, in a ranking of search results for type-ahead search results as the querying user generates the search terms) ;
 based on accessing the user-configured ranking attribute, assigning, a boost factor to the item listing, wherein the boost factor indicates a value that is used to rank the items listing relative to search result items (see at least abstract (advertisers may bid for particular objects to increase their ranking in the results list) paragraphs 19,23-2, 45-47 and 58 (paragraph 19 (A link may be "boosted" as a result of an advertiser, here MLB, paying a fee (i.e value) to the social networking system 100 to have the link, or any content item in the social networking system, placed higher in the rankings of the typeahead search results or having the rank of the link be increased by an amount commensurate to the fee); and
 ranking the item listing relative to the search result items, wherein the item listing has a boosted ranking based on the boost factor ( see at least paragraph 19 (A link may be "boosted" as a result of an advertiser, here MLB, paying a fee (i.e value) to the social networking system 100 to have the link, or any content item in the social networking system, placed higher in the rankings of the typeahead search results or having the rank of the link be increased by an amount commensurate to the fee);
    	Amit does not specifically disclose, but Hancock however discloses:
using a unified ranking engine  (see at least paragraphs 17 and 118 (paragraph 17 (Paid Search Results often appear in Search Results under the phrase "Sponsored Results," where they are typically displayed above Organic  Search Results); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the targeting objects to users based on searched items on an line system of Amit, the ability of using method and system of  Internet search as taught by Hancock, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing aadvertisers with a marketing system that target advertisements precisely in real time ) of the combination were predictable.

Claims 2, 9 and 16:
The combination of Amit/ Hancock discloses the limitations as shown above. 
Amit further discloses:
wherein the user-configured ranking is a promoted-listing ad rate, wherein the first set of item listings are promoted listings associated with promoted-listing ad rates (see at least paragraphs 14 and  46 (paragraph 46 (an advertiser for Pepsi bids on an advertisement to be placed whenever a soda product appears as a search result, the search results analysis module 402 may determine whether search results include a soda product, thus satisfying the targeting criteria for the Pepsi advertisement); 
Amit does not specifically disclose, but Hancock however discloses:
the second set of item listings are organic listings associated with no ad rate (see at least paragraphs 17 and 118 (paragraph 17 (Paid Search Results often appear in Search Results under the phrase "Sponsored Results," where they are typically displayed above Organic  Search Results); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the targeting objects to users based on searched items on an line system of Amit, the ability of using method and system of  Internet search as taught by Hancock, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing advertisers with a marketing system that target advertisements precisely in real time ) of the combination were predictable.

Claims 3, 10 and 17:
The combination of Amit/ Hancock discloses the limitations as shown above. 
Amit further discloses:
wherein the user-configured ranking attribute is received as part of a seller listing interface for listing an item associated with the item listing for sale on an item listing platform (see at least paragraph 32 (an e-commerce website that primarily sells luxury shoes at bargain prices may recognize a user of a social networking system 100 through social plug-ins that enable the e-commerce website to identify the user of the social networking system) ;
 
Claims 6, 13 and 19:
The combination of Amit/ Hancock discloses the limitations as shown above. 
Amit further discloses:
The method of claim 15, wherein the search result items further include a first set of item listings including the item listing associated with user-configured ranking attributes, wherein the first set of item listings have boosted rankings based on their corresponding boost factors ( see at least paragraphs 14 and  46 (paragraph 46 (an advertiser for Pepsi bids on an advertisement to be placed whenever a soda product appears as a search result, the search results analysis module 402 may determine whether search results include a soda product, thus satisfying the targeting criteria for the Pepsi advertisement); 
Amit does not specifically disclose, but Hancock however discloses:
a second set of item listings not associated with user-configured ranking attributes (see at least paragraphs 17 and 118 (paragraph 17 (Paid Search Results often appear in Search Results under the phrase "Sponsored Results," where they are typically displayed above Organic  Search Results); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the targeting objects to users based on searched items on an line system of Amit, the ability of using method and system of  Internet search as taught by Hancock, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing advertisers with a marketing system that target advertisements precisely in real time ) of the combination were predictable.

Claims 7, 14 and 20:
The combination of Amit/ Hancock discloses the limitations as shown above. 
Amit further discloses:
The method of claim 19, wherein ranking the search result items using boost factors removes duplicates in the ranked search result items, wherein the item listing is identified exclusively as a promoted listing (see at least paragraph 14 (The application server obtains the advertisement result and the search result of the products and conducts calculation. For example, products already included in the advertisement result (advertised products) are filtered from the search result of the products. The calculated results are merged  and adjusted for rankings. A page is rendered and returned to the browser to display to the user that submits the search request);


Claims 4-5, 11-12 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amit, US Pub No: 2014/0172563 A1 in view of Hancock, US Pub No: 2007/0244872 A1 in view of Shen, US Pub No: 2015/0278341 A1. 

Claims 4 and 11:
The combination of Amit/ Hancock discloses the limitations as shown above. 
Amit further discloses:
wherein the boost factor is a parameter in a machine learning ranking model that increases rankings of promoted listing items based on corresponding values of the boost factor  (see at least paragraphs 15 and 18 (paragraph 15 (Machine learning and regression analysis may be used in selecting advertisements for placement in conjunction with search results);

 wherein generating the machine learning model is based on offline simulation of ranking of search result items associated with training data  (see at least paragraphs 39, 44 and 48 (paragraph 39  (The advertised products and their corresponding bids are entered into an off-line search processing system 706 to be combined with existing off-line processing data. For example, the advertised products with normal placement status in the set of searched products are labeled and their corresponding advertisement creation and biddings are recorded. The data objects combined by the off-line search processing system 706 are entered into the set of total products to be searched by a search engine 708. If the search engine 708 finds the advertised products, the advertised products have the preset label;
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the targeting objects to users based on searched items on an line system of Amit/Hancock, the ability of Data search processing as taught by Shen, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing advertisers with a marketing system that target advertisements precisely in real time ) of the combination were predictable.

Claims 5, 12 and 18:
The combination of Amit/ Hancock discloses the limitations as shown above. 
Amit does not specifically disclose, but Hancock however discloses:
a single ranker of the unified ranking engine (see at least paragraphs 17 and 118 (paragraph 17 (Paid Search Results often appear in Search Results under the phrase "Sponsored Results," where they are typically displayed above Organic  Search Results); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the targeting objects to users based on searched items on an line system of Amit, the ability of using method and system of  Internet search as taught by Hancock, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing advertisers with a marketing system that target advertisements precisely in real time ) of the combination were predictable.
Amit does not specifically disclose, but Shen however discloses:  
wherein ranking the item listing is based on a ranking engine that supports ranking based on listing-quality ranking attributes in combination with the user-configured ranking attribute paragraph 4 (Matching degrees between the products and the requirement of the user who submits the search request according to dimensions such as correlation, product quality are calculated to determine the rankings of the output products. Top n products are returned as the result. (n is an integer.) (4) The application server obtains the advertisement result and the search result of the products and conducts calculation. For example, products already included in the advertisement result (advertised products) are filtered from the search result of the products. The calculated results are merged and adjusted for rankings. A page is rendered and returned to the browser to display to the user that submits the search request and paragraph 39(The advertiser 702 edits advertisement creation with respect to the products to be advertised (advertised products) and conducts a bid. The advertised products and their corresponding bids are entered into an off-line search processing system 706 to be combined with existing off-line processing data);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the targeting objects to users based on searched items on an line system of Amit/Hancock, the ability of Data search processing as taught by Shen, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a marketing system that target advertisements precisely in real time) of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
2011/0179021 A1, teaches Dynamic keyword suggestion and image-search re-ranking.
2016/0140126 A, teaches selecting and presenting control based on dynamically identifying micro genes associated with content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6 pm].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682